Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       December 21, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 In the Matter of the Personal Restraint of:
                                                          No. 52074-5-II
 OSTAVO DAMON FEAZELL,
                                                          UNPUBLISHED OPINION
                Petitioner.


       PRICE, J. — Ostavo Damon Feazell seeks relief from personal restraint imposed following

his 1998 convictions for first degree murder, with a firearm enhancement, and second degree

unlawful possession of a firearm, crimes he committed when he was 17 years old. Feazell argues

that he is entitled to be resentenced under State v. Houston-Sconiers, 188 Wn.2d 1, 391 P.3d 409

(2017), In re Pers. Restraint of Ali, 196 Wn.2d 220, 474 P.3d 507 (2020), cert. denied, 141 S. Ct.

1754 (2021), and In re Pers. Restraint of Domingo-Cornelio, 196 Wn.2d 255, 474 P.3d 524 (2020),

cert. denied, 141 S. Ct. 1753 (2021), so that the trial court can take into account his youthfulness

at the time of his crimes. The State concedes that Feazell is entitled to resentencing. Accordingly,

we grant Feazell’s petition and remand his judgment and sentence to the trial court for

resentencing.
No. 52074-5-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    PRICE, J.
 We concur:



 GLASGOW, A.C.J.




 WORSWICK, J.




                                                2